Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment accompanying the Request for Continued Examination filed 15 October 2021 has been entered. Claims 8-16 are pending. Applicant's amendments have overcome each and every objection and rejection under 35 USC 112 previously set forth in the Final Office Action mailed 6 August 2021.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Matthew Himich on 13 January 2022.
The application has been amended as follows: 
Amendments to the claims:
Claim 8 has been amended as indicated below:
8. A saw comprising: 
a saw house with an interior and an access opening to the interior;
at least one saw blade within the interior of the saw house; 
an arm within the interior of the saw house, the arm being operatively coupled to the at least one saw blade, 
wherein when the saw is enabled for a cutting operation, the saw is adapted and configured to move the arm in a manner that the at least one saw blade moves orbitally in the interior of the saw , such that the arm orbitally moves the saw house, 
wherein when the saw is disabled from the cutting operation, the saw is adapted and configured to move the arm in a manner that the at least one saw blade is moved to a known position 
a blade guard assembly for the at least one saw blade, the blade guard assembly including at least one blade cover and an actuator, the actuator being adapted and configured to move the at least one blade cover, the at least one blade cover having a face panel and an edge portion extending from the face panel, the blade guard assembly being arranged in the saw house in a manner such that the at least one blade cover is movable with the actuator between a covering position and an exposing position, 
wherein when the saw is disabled from the cutting operation and when the at least one saw blade is in the known position, the saw is adapted and configured to actuate the actuator to move the 2at least one blade cover to the covering position, wherein in the covering the position, the face panel is adjacent to the at least one saw blade and the edge portion is adjacent to at least a portion of a cutting edge of the at least one saw blade, 
wherein when the saw is enabled for the cutting operation, the saw is adapted and configured to actuate the actuator to move the at least one blade cover to the exposing position, wherein in the exposing position, the face panel and the edge portion of the at least one blade cover are spaced from the at least one saw blade to allow the arm to move the at least one saw blade orbitally in the interior of the saw house and to allow cutting with the at least one saw blade.
Allowable Subject Matter
Claims 8-16 are allowed.  The following is an examiner’s statement of reasons for allowance: In addition prior record of prosecution, each of the GB 641,772 to Saney and CN 108621253 to Yang et al. references is relevant. Saney fails to disclose at least an actuator, the actuator being adapted and configured to move at least one blade cover, the saw being adapted and configured to actuate the actuator to move the at least one blade cover to the covering position as required by claim 8. Instead, movement of the saw itself causes movement of the blade cover, and no actuator moves the cover into the covering position. In Yang, the cover is not movable into an exposing position where the face panel and the edge portion of the at least one blade cover are spaced from the at least one saw blade to allow the arm to move the at least one saw blade orbitally in the interior of the saw house and allow cutting with the at least one saw blade as required by claim 8. Instead, in Yang, the cover ‘19’ rotates about the blade without becoming spaced therefrom. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242.  The examiner can normally be reached on Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EVAN H MACFARLANE/Examiner, Art Unit 3724